Title: To George Washington from David Stuart, 4 April 1794
From: Stuart, David
To: Washington, George


          
            Dear Sir,
            Alexa. [Va.] April 4th 1794
          
          Coll Little & Mr Minor have just informed me, that the trespasses committed on your
            land near Alexa., have much exceeded this winter what has been usual in that way—that
            the hoop timber of which there was a good deal is entirely gone—that, as if it was not
            enough to get fire wood without molestation from it, it has now become a practice to cut
            down & carry off the best timber trees—On asking Coll: Little’s opinion on the best
            mode of preventing such practices in future—he observed, that Mr Minor who lived
            convenient to the land, would be the most proper person to give an eye to it; and that
            he was sure he would do it at your desire.
          I then applied to Mr Minor to know whether he would or not; his reply was, that he
            would do it with pleasure if it was your desire—From my knowledge of Mr Minor, I really
            think him the most proper person you can employ for the purpose, as he lives very near
            if not adjoining to the land; and is very active and stirring.
          I expect it is no news to you to be informed, that our small grain at present, has but
            a bad appearance.
          I have just recieved a letter from Mr Macrae of Georgia formerly an inhabitant of this
            place, requesting me to mention him to you as a Candidate for the office lately filled
            by Mr Forsyth in that State—From the impression, that you will be aided in making your
            appointment, from the variety of characters presented to you; I take the liberty of
            recommending him to your consideration—He was much respected in this place, as an
            intelligent honest man. I am Dr: Sr, with the greatest respect
            Your Affecte: Serv:
          
            Dd: Stuart
          
        